UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6541


CEDEAL T. HARPER,

                Plaintiff - Appellant,

          v.

CAPTAIN JAMES MCCLOUD, individually and in their official
capacities;   DAVID  BALLARD,   Warden;  JIM   RUBENSTEIN,
Commissioner,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:12-cv-00656)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedeal T. Harper, Appellant Pro Se. John P. Fuller, Suleiman O.
Oko-ogua, BAILEY & WYANT, PLLC, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cedeal T. Harper appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed    the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Harper v. McCloud, No. 2:12-cv-00656 (S.D.W. Va. Mar.

21, 2014).       We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented     in   the   materials

before    this    court    and   argument   would    not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        2